Citation Nr: 1019011	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-35 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder 
diagnosed as endocarditis.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional cardiac disability, 
claimed to be the result of a December 2006 VA dental 
procedure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
December 1956 to January 1961.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim of entitlement to service connection for endocarditis.

In an April 2009 rating action, the RO denied the appellant's 
claim of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional cardiac 
disability, claimed to be the result of a December 2006 VA 
dental procedure.  In a June 2009 rating action, that denial 
was confirmed and continued.  In May 2010, the appellant's 
representative submitted an Informal Hearing Presentation to 
the Board in which he contended that the appellant's December 
2006 bout of endocarditis was caused by his VA dental 
treatment.  The Board finds the attempted inclusion of the 
38 U.S.C.A. § 1151 claim with the current claim on appeal to 
constitute a Notice of Disagreement (NOD) in relation to the 
38 U.S.C.A. § 1151 claim.  

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's NOD received in 
May 2010.  The Board recognizes that the RO never had the 
opportunity to issue an SOC on this issue, but we are not 
permitted to do so, and therefore the claim under 38 U.S.C.A. 
§ 1151 must be remanded for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

Review of the appellant's service treatment records (STRs) 
reveals that he was admitted to the U.S. Naval Hospital in 
San Diego in August 1957, and discharged in October 1957.  He 
had previously been hospitalized at that facility from June 
24, 1957, to July 2, 1957.  None of the associated hospital 
records, apart from the discharge summary, have been 
associated with the claims file.  In addition, review of the 
evidence of record reveals that the appellant had been in 
receipt of VA medical treatment for cardiac pathology at 
least as far back as 1997.  In addition, he has been 
hospitalized in VA facilities for cardiac care, including 
open heart surgery, on several occasions between 2002 and the 
present.  However, copies of all of the associated VA 
treatment records have not been included in the claims file.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has a responsibility to obtain records generated by 
Federal government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In order to fulfill the duty to assist, all of the 
appellant's US Naval Hospital (San Diego) medical records 
must be located and associated with the claims file.  In 
addition, the AMC/RO should, with the assistance of the 
appellant as needed, obtain copies of all pertinent VA 
medical treatment records and associate them with the claims 
file.

The appellant has not been afforded any VA 
examination/opinion in relation to his cardiac claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The appellant's STRs indicate that he received treatment for 
bacterial endocarditis after he was afforded a cardiology 
consultation in 1957.  Records from the same hospitalization 
reflect that his throat culture was positive for 
Streptococcus viridans.   Post-service, VA medical records 
dated in December 2006 indicate that the appellant was 
diagnosed with Streptococcus viridans mitral valve infectious 
endocarditis.  Thus, the medical evidence of record indicates 
a possible association between the 1957 treatment for 
endocarditis and the December 2006 diagnosis of endocarditis 
by virtue of the presence of the same species of bacterial 
pathogen.

Thus, further development of the medical evidence is 
necessary, and adjudication on this basis is therefore 
indicated.  These considerations require the gathering of 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  
Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Finally, as noted above, the appellant submitted a timely NOD 
in May 2010 in which he, by way of his representative, 
specifically referred to his disagreement with the RO's 
denial of his claim for benefits for additional cardiac 
disability pursuant to 38 U.S.C.A. § 1151.  Because the RO 
has not yet issued an SOC addressing that 38 U.S.C.A. § 1151 
issue, the Board must remand the issue to the AMC/RO for 
issuance of an SOC.  Manlincon v. West, supra.  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  Assure that all notification and 
development action required by 38 U.S.C. A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009), the implementing regulations found at 
38 C.F.R. § 3.159 (2009) and any other 
applicable legal precedent has been 
completed. 

2.  Obtain all VA inpatient and outpatient 
records relating to treatment of the 
appellant for cardiac pathology since his 
separation from service.  In particular, the 
treatment records from all inpatient 
treatment from 2002 to the present must be 
obtained.  Legible copies of these records 
should be associated with the claims file, 
with documentation of any inability to secure 
them.  The appellant and his representative 
should also be informed of any negative 
results.

3.  Contact the Veteran to obtain the names 
and addresses of all private or other 
government health care providers and 
treatment centers where he has been treated 
for any cardiac condition since 1961.  After 
securing the necessary release(s), obtain 
those records that have not been previously 
secured.  These records should be associated 
with the claims file, with documentation of 
any inability to secure them.  The appellant 
and his representative should also be 
informed of any negative results.

4.  After completing any additional 
notification and/or development action deemed 
warranted by the record, arrange for a 
comprehensive review of the appellant's 
claims file by a VA physician with expertise 
in cardiology to determine the nature and 
etiology of the appellant's current cardiac 
disorders.

The reviewing physician must adequately 
summarize the relevant history, including 
relevant treatment and previous diagnoses, as 
well as all current objective clinical 
findings and subjective complaints, and 
describe in detail the reasons for all 
medical conclusions.  

Specifically, the reviewing physician is 
requested to determine whether the appellant 
has any current cardiac disorder that is 
etiologically related to an incident of his 
active service.  It should be specifically 
determined whether the hospitalization of 
August to October 1957 resulted in any 
chronic cardiac pathology.  The physician 
should opine on the question of whether, 
based on what is medically known about causes 
or possible causes of the claimed 
endocarditis, any such current cardiac 
pathology is related to the appellant's 
active military service.  In particular, the 
clinical significance, if any, of the 1957 
throat culture finding of the presence of 
Streptococcus viridans vis-à-vis the December 
2006 diagnosis of Streptococcus viridans 
mitral valve infective endocarditis should be 
discussed.

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the physician should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
cardiac pathology is causally or 
etiologically related to the Veteran's active 
military service, or whether such a causal or 
etiological relationship is unlikely (i.e., 
less than a 50 percent probability), with the 
rationale for any such conclusion set out in 
the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note:  If any opinion and supporting 
rationale cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the physician 
should clearly and specifically so specify in 
the report, and explain why this is so.  In 
this regard, if the physician concludes that 
there is insufficient information to provide 
an etiologic opinion without result to mere 
speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's cardiac pathology.  
See Jones v. Shinseki, No. 07-3060 (U. S. 
Vet. App. March 25, 2010).

If the physician determines that an 
examination is needed before the requested 
opinions can be rendered, the AMC/RO should 
schedule the appellant for such an 
examination.

5.  Upon receipt of the VA medical report, 
the AMC/RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed lacking, 
the AMC/RO should refer the report to the VA 
physician for corrections or additions.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient 
detail, it is incumbent upon the rating board 
to return the examination report as 
inadequate for evaluation purposes.).

6.  After all appropriate development has 
been accomplished, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the appellant's service connection 
claim.  The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate legal theories for service 
connection.

7.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC) and given an appropriate 
period of time for response.

8.  The AMC/RO should re-examine the 
appellant's claim of entitlement to 
38 U.S.C.A. § 1151 benefits for additional 
cardiac disability due to December 2006 VA 
dental treatment, in recognition of the fact 
that section 1151 benefits may be awarded as 
if the claimed disability were service 
connected.  If no additional development is 
required, the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, unless the 
matter is resolved by granting the benefit 
sought, or by the appellant's withdrawal of 
the NOD.  If, and only if, the appellant 
files a timely substantive appeal, this issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

